Exhibit 10.6

         
 
  *   Confidential Treatment has
been requested for the marked
portions of this exhibit
pursuant to Rule 24B-2 of the
Securities Exchange Act of
1934, as amended.


SECOND AMENDMENT
between
TRUBION PHARMACEUTICALS, INC.
and
LONZA SALES AG
(successor in interest to Lonza Biologics, Inc. by way of novation)
to
MANUFACTURING SERVICES AGREEMENT
dated November 21, 2005

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO MANUFACTURING SERVICES AGREEMENT
THIS SECOND AMENDMENT TO MANUFACTURING SERVICES AGREEMENT (“Second Amendment”)
is made effective as of April 3, 2009 (the “Effective Date”) and is made between

(1)   Trubion Pharmaceuticals, Inc. (“Trubion”) and   (2)   Lonza Sales AG
(“Lonza Sales”)

in order to amend that certain Manufacturing Services Agreement dated as of
November 21, 2005, between Trubion and Lonza Biologics, Inc. (as novated, and as
amended by letter agreements dated January 17, 2007 and July 27, 2007, and as
further amended by the Amendment to Manufacturing Services Agreement between
Trubion and Lonza Sales dated December 5, 2008, the “MSA”).
NOW, THEREFORE, the parties agree that, with respect to TRU-016, but not with
respect to TRU-015, the MSA is amended as follows:
1.       The text set forth in Exhibit 1 hereto shall be inserted into the MSA
in Schedule 2-016 of the MSA entitled “Description of Services” following the
last sentence of the section entitled “Stage 9 — [*].”
2.       Schedule 3-016 of the MSA entitled “Pricing and Terms of Payment” is
amended as follows:

  2.1.   A row containing the following text and format shall be inserted at the
bottom of the table that appears under the sentence “In consideration for Lonza
carrying out the Services as detailed in Schedule 2-016, Trubion shall pay Lonza
as follows:”:

                                     
Stage 10
    [*]     [*]                    

  2.2.   Under the heading “Notes:”, the following text shall be inserted
following the last sentence of Note 5:         “6. Invoices for these Services
shall be issued, and payments shall be made, in U.S. dollars.”

  2.3.   Following the final line of text that appears under the heading
“Payment by Trubion of the Price for each Stage shall be made against Lonza’s
invoices as follows:” the following text shall be inserted:         “For Stage
10

      [*] per each lot subsequent to the first TRU-016 Drug product lot, payable
against Lonza’s invoice upon [*]”

3.       Exhibit 1 attached to this Second Amendment forms an integral part of
this Second Amendment and is incorporated into this Second Amendment by this
reference.
4.       Save as herein provided all other terms and conditions of the MSA
remain in full force and effect.
*Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



5.       Any capitalized term used but not defined in this Second Amendment
shall have the meaning assigned to it in the MSA.
6.       This Second Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument. This Second Amendment shall be effective upon
execution, and a signature transmitted via facsimile or other electronic means
shall be deemed to be and shall be as effective as an original signature.
The parties have executed this Second Amendment as of the Effective Date first
written above.

                              TRUBION PHARMACEUTICALS, INC.       LONZA SALES AG
 
                           
By:
  /s/ KENDALL MOHLER       By:   /s/ GERRY KENNEDY            
 
                           
 
                           
Name:
  Kendall Mohler       Name:   Gerry Kennedy            
 
                           
Title:
  SVP, R&D       Title:   Authorized Signatory            
 
                           
Date:
  April 2, 2009       Date:                
 
                           
 
                                        LONZA SALES AG

/s/ K.B. FALLON
Authorized Signatory
Karen Fallon

 



--------------------------------------------------------------------------------



 



Exhibit 1
“10. Stage 10- [*]
     [*]
          [*]
          [*]
     [*]
          [*]
          [*]
          [*]
          [*]
          [*]
          [*]
[*]
               [*]
*Confidential Treatment Requested.

 